DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The inventions are independent or distinct, each from the other because:
I. Claims 1, 3-11, 17, 19-21, drawn to an apparatus (processing tool/head).
II. Claim 12, 14-16, drawn to a method of mounting a material processing tool.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand, such as an apparatus without a base surface, a tool mounting surface, and a protuberance. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Courtenay Allen on 09/01/2022 a provisional election was made without traverse to prosecute the invention of II, claims 1, 3-11, 17, 19-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12, 14-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 17, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,953,406. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Objections
Claim 1, 3-11, 17, 19-21 are objected to because of the following informalities:  
“rear surface” and “rear mounting surface” should be unified.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 and 20 recites the limitation “the tool monting surface and the rear surface of the base section have a V-shaped profile”. This contradicts the independent claims 1 and 17 “concave” or “convex”. Examiner notes that concave and convex are curved but V-shaped is angled. Clarification is required. For the purpose of examination, examiner interprets that they are curved. (concave or convex)
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11, 17, 19-21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Doppstadt (US 20130168477).
	Regarding claim 1, Doppstadt discloses a displaceable material processing head ([0002] comminution device. It comprises multiple mallets 1), comprising (Fig. 1-6): a support base (rotating shaft); a plurality of tool mounting blocks (2) mounted on an outer surface (2 is mounted on the outer surface of the rotating shaft) of the support base, each mounting block having a base surface (outer surface of 23 and a recess between 21 and 23) and a tool mounting surface (see Fig. 6: surface where 21 is labeled) intersecting the base surface, the base surface having a protuberance (23) extending away therefrom and spaced apart from the tool mounting surface to define a tool receiving gap (between 21 and 23) between the protuberance and the tool mounting surface; and a plurality of tools (3) for material processing each retained in a respective one of the mounting blocks, each tool having a base section (bottom portion of 3 where it meets 21) and a processing section (top portion of 3 extending outwardly from 2) extending from the base section, the base section being snugly received (see Fig. 1, 6) in the tool receiving gap of the respective one of the mounting blocks between the tool mounting surface and the protuberance and abutting the tool mounting surface, the processing section extending past the protuberance (see Fig. 1b); and the base section of each tool having a rear surface (right side surface as viewed in Fig. 1b) abutted to the tool mounting surface of the respective one of the mounting blocks, the tool mounting surface being concave, and the rear mounting surface being convex (see Fig. 1c and 6).  
	As best understood, regarding claim 3, Doppstadt discloses the material processing head as defined in claim 1, wherein the tool mounting surface and the rear surface of the base section have a V-shaped profile. (interpret that this is curved)
	Regarding claim 4, Doppstadt discloses the material processing head as defined in claim 1, wherein the protuberance of each mounting block has a rear surface (surface of 23 facing the 21) facing the tool mounting surface and spaced apart therefrom across the tool receiving gap, a front surface of the base section of each tool having a shape complementary to the rear surface of the protuberance of the respective one of the mounting blocks (see Fig. 1b).  
	Regarding claim 5, Doppstadt discloses the material processing head as defined in claim 1, wherein the base section of each tool is abutted to the protuberance of the respective one of the mounting blocks (see Fig. 1b).    
	Regarding claim 6, Doppstadt discloses the material processing head as defined in claim 1, wherein the support base includes a rotatable cylindrical drum ([0001-0002] rotor or shaft), the base surface of each mounting block extending tangentially with respect to the outer surface of the cylindrical drum, and the tool mounting surface of each mounting block extending radially with respect to the cylindrical drum.  (examiner notes that this is inherent to these types of processing head)
	Regarding claim 7, Doppstadt discloses the material processing head as defined in claim 1, wherein each mounting block is connected to the base section of the corresponding one of the tools by at least one fastener (4), each fastener being spaced apart from the protuberance.  
	Regarding claim 8, Doppstadt discloses the material processing head as defined in claim 1, wherein at least one of the tools is a cutting tooth (3 is a cutting tooth), the processing section of said tool being a cutting section, the cutting section angled forwardly (see angle a in Fig. 1b- not alpha) at an end of the base section and defining a cutting edge.  
	Regarding claim 11, Doppstadt discloses the material processing head as defined in claim 1, wherein each mounting block further comprises a tongue (32) extending from the base surface between the protuberance and the tool mounting surface, an exposed surface of the tongue receiving the base section (rest of the base section) of the tool thereon.  
	Regarding claim 17, Doppstadt discloses a material processing tool assembly (Fig. 1-6), comprising: a tool (3) for material processing having a base section (bottom portion of 3) and a processing section (top portion of 3) extending from the base section, the base section having a rear surface (rear surface of 3 where it meets 21) being convex; and a tool mounting block (2) mountable on an outer surface of a support base ([0001-0002] rotating shaft), the mounting block having a base surface (outer surface of 23 and a recess between 21 and 23) and a tool mounting surface (21) being concave intersecting the base surface, the base surface having a protuberance (23) extending away therefrom and spaced apart from the tool mounting surface to define a tool receiving gap (between 21 and 23) between the protuberance and the tool mounting surface, the base section of the tool being snugly received (see Fig. 1, 6) in the tool receiving gap between the tool mounting surface and the protuberance in abutment of the convex rear surface with the concave tool mounting surface, the processing section of the tool extending past the protuberance. (see Fig. 1, 6)
	Regarding claim 19, Doppstadt discloses the assembly as defined in claim 17, further comprising a tongue (32) extending from the base surface between the protuberance and the tool mounting surface, an exposed surface (see 1f) of the tongue receiving the base section (body of 3) of the tool thereon.  
	As best understood, regarding claim 20, Doppstadt discloses the assembly as defined in claim 17, wherein the tool mounting surface and the rear surface of the base section have a V-shaped profile. (examiner interprets that this is curved)
	Regarding claim 21, Doppstadt discloses the assembly as defined in claim 17, wherein the protuberance has a rear surface (surface of 32 facing 21) facing the tool mounting surface and spaced apart therefrom across the tool receiving gap, a front surface of the base section of the tool having a shape complementary to the rear surface of the protuberance. (see Fig. 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doppstadt.
	Regarding claim 9, Doppstadt discloses the material processing head as defined in claim 8, wherein the support base is rotatable (around R as shown in Fig. 1b), the cutting section of each cutting tooth having a front surface (top line of 3 as viewed in Fig. 1b) at the cutting edge oriented at a first angle (angle between the two lines below) relative to a radial line (line Y) of the support base extending from the cutting edge.
	Doppstadt fails to disclose the specific value of the first angle of 45 degrees +/- 5 degrees.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Doppstadt to have a specific angle range and/or value as determining such would result from routine experiments and engineering practice. Further, the applicant has not positively recite any criticality to the selection/determination of specific angle values or that such solve any stated problem. Accordingly, such determination is not non-obvious and does not in itself render the claimed limitation patentable.

    PNG
    media_image1.png
    508
    358
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    410
    345
    media_image2.png
    Greyscale

	Regarding claim 10, Doppstadt discloses the material processing head as defined in claim 9, wherein the cutting edge of each cutting tooth defines a cutting circumference (edge of 3 would make a cutting circumference rotating in the direction of S) upon rotation of the support base, the cutting section of each cutting tooth having a rear surface (shown below) at the cutting edge oriented at a second angle (angle between the two lines below) relative to the tangent to the cutting circumference at the cutting edge.
	Doppstadt fails to disclose the specific angle of the second angle of 8 degrees +/- 5 degrees.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Doppstadt to have a specific angle range and/or value as determining such would result from routine experiments and engineering practice. Further, the applicant has not positively recite any criticality to the selection/determination of specific angle values or that such solve any stated problem. Accordingly, such determination is not non-obvious and does not in itself render the claimed limitation patentable.

    PNG
    media_image3.png
    508
    358
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    463
    358
    media_image4.png
    Greyscale


Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20010045478, US 1018178, US 10201130, US 20080172912 teach a similar processing head. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725